DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 04/01/2021. Currently, claims 21-25, 29 and 31-44 are pending. Claims 21-25, 29, 32, 33, 35, 38 and 39 have been amended. Claims 41-44 are newly added. Claims 1-20, 26-28 and 30 have been cancelled. 

Response to Amendment
Applicant’s amendments to claim 32 are sufficient to overcome the objection to the specification as set forth in the previous action. 

Applicant’s amendments to claims 22, 35, 39 and 40 are sufficient to overcome the rejection of claims 22, 35, 39 and 40 under 35 U.S.C. §112(b) as set forth in the previous action. 

Terminal Disclaimer
The terminal disclaimer filed on 04/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,460,302 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 41 recites in part, “the financial analysis server identifies information from the image of the document”. 
Upon closer review of Applicant’s disclosure, there is no support for the claimed feature therein. 

In addition, paragraph 0069 describes that “…the document analysis engine 266 of the document analysis server 110 may obtain data from the document analysis request.  For example, the document analysis engine 266 of the document analysis server 110 may parse the request to identify user information, merchant information, transaction information, or the like.”
Further, paragraphs 0003-0010 teaches that the document analysis server (second server) is used in identifying information from the image of the document. 
From the above paragraphs, there is no support that the financial analysis server is used to perform the function of identifying information from the image of the document. 
Applicant is respectfully requested to particularly point out portions of the disclosure that show support for the claimed feature. Appropriate correction is required. 
Claims 42-44 depend, directly or indirectly from claim 41, and therefore are rejected based on their dependence. 

Allowable Subject Matter
Claims 21-25, 29 and 31-40 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
In view of the prosecution history of U.S. Patent Application No. 15/291,569 (now U.S. Patent No. 10,460,302), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 21-40 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention. 
The relevant prior art do not teach the combination, 
“the financial analysis server identifies information from the image of the document; 
the document analysis server receives the information from the image of the document and determines that the document should be used in the transaction based at least in part on the information from the image of the document and the data received from the user device; and 
the document analysis server generates a response to the transaction analysis request, wherein the response comprises a recommendation to use the document for the transaction; and”, as recited in claim 41. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687